                    Case 1:16-cv-05184-LAK Document 23 Filed 10/01/19 Page 1 of 2
                                                                                          Appeals Bureau
 Federal Defenders                                       52 Duane Street-10th Floor, New York, NY 10007
                                                                   Tel: (212) 417-8700 Fax: (212) 571-0392
 OF NEW YORK, INC.                                                           www.federaldefendersny.org


David E. P                                                                              Appeals Bureau
  Executive Dir t                                                                      Barry D. Leiwant
and Attomey~in                                                                         Attorney-in-Charge




                JUOGE KAPLAN'S CHAMBERS
                                                 September 27, 2019


           BY ECF AND HAND DELIVERY
           Honorable Lewis A. Kaplan
           United States District Judge
           Southern District of New York
           Daniel Patrick Moynihan U.S. Courthouse
           500 Pearl Street, Room 2240
           New York, New York 10007

                    Re:   Mohammad Salameh v. United States
                          16 Cv. 5184 {LAK)


            Dear Judge Kaplan:
                 In 1994 Mr. Salameh was sentenced to 240 years' imprisonment
            stemming from his 1993 conviction in the bombing of the World Trade
            Center. Included in his sentence was a 60-year term based on two
            Counts, Counts Nine and Ten, for violation of 18 U.S.C. § 924(c),
            each of which resulted in 30-year sentences consecutive to each
            other and consecutive to the other nine counts. The predicate crime
            for Count Nine is a violation of 18 U.S.C. § 111 (assault) and for
            Count Ten is 18 U.S.C. § 371 (conspiracy).
                      Salameh filed a prose habeas petition challenging both
            924(c) convictions relying on Johnson v. United States, 135 S.Ct.
            2551 (2015). This Court stayed the proceedings pending a final
            decision in United States v. Barrett, which was finally determined
            in the Second Circuit on August 30, 2019. 2019 WL 4121728.
                The government consents to vacating the§ 924(c) based on the
           conspiracy conviction, but argues that the recent decision in
           United States v. Davis, 139 S.Ct. 2319 (2019) does not invalidate
          ~the 924(c) conviction predicated on an assault conviction.
        Case 1:16-cv-05184-LAK Document 23 Filed 10/01/19 Page 2 of 2
  Honorable Lewis A. Kaplan
• United States District Judge                        September 27, 2019
  Southern District of New York                       Page 2

 Re:   Mohammad Salameh v. United States
            16 Cv. 5184 (LAK)
  "I
      According to the BOP inmate locator, Salameh's release date
 in set in 2095. For that reason, we do not object to the
 government's request for 60 days to respond to the petition.
 Accordingly, we request that the Court lift the stay and set a
 briefing schedule consistent with the government's request and
 with 60 days for a defense response.
                                        Respectfully,


                                                Isl
                                        PHILIP L. WEINSTEIN
                                        Assistant Federal Defender


 PLWlec

 cc:   Ryan Finkle, Esq.
       Assistant United States Attorney
       Southern District of New York
            (by ECF)




                                                      '"
                         LEV/IS        /J r ,1u
                            ,.. A. KAJ?LAN,,~D/
                                            1
                                                1
